ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
International Automotriz                      )      ASBCA No. 59665
                                              )
Under Contract No. W912QM-13-P-0075           )

APPEARANCE FOR THE APPELLANT:                        Sra. Doris Elizabeth L. Sibrian
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Kyle E. Chadwick, Esq.
                                                      Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE NEWSOM ON
                APPELLANT'S MOTION FOR RECONSIDERATION

       Appellant, International Automotriz, filed a timely motion for reconsideration
of the Board's 16 November 2015 decision denying the appeal. The government has
submitted a response. For the reasons that follow, we deny the motion for
reconsideration.

       International Automotriz had been awarded a contract to supply rental vehicles,
which were damaged while in the Army's possession. The government paid an
amount to cover the repair costs plus some funds for lost rental income, but
International Automotriz sought more. The Board denied the appeal because
International Automotriz failed to prove that it is entitled to additional amounts under
any of the potentially-applicable legal standards.

       In evaluating a motion to reconsider, an examination is performed into whether
the motion is based upon newly discovered evidence, mistakes in the findings of fact,
or errors of law. "Reconsideration is not intended to provide a party with the
opportunity to reargue its position." Robinson Quality Constructors, ASBCA
No. 55784, 09-2 BCA ii 34,171at168,911.

        International Automotriz advances many criticisms of the Board's decision,
but none of its arguments constitutes newly discovered evidence or errors of law.
It disagrees with the Board's factual finding regarding the date upon which the
government made payment to appellant (app. mot. at 3, ii 17). The Board's
finding, however, was supported by a bank record that was introduced by
appellant (app. supp. R4, tab 20), and in any event the exact payment date is
immaterial to the Board's overall holding that International Automotriz did not
prove its damages. International Automotriz, ASBCA No. 59665, 15-1
BCA, 36, 174 at 176,514. International Automotriz also disagrees with the
Board's conclusion that the soldiers who rented the vehicles lacked authority to
comm~t the government to appellant's rental agreement (app. mot. at 1,, 6). The
Board's conclusion was based upon controlling precedent in Trauma Serv. Group
v. United States, 104 F.3d 1321, 1325 (Fed. Cir. 1997), and appellant's argument
does not refute the overall holding that appellant's rental agreement would not
have entitled appellant to damages beyond what has already been paid.
International Automotriz, 15-1BCA,36,174 at 176,513-14.

       The remainder of International Automotriz's motion re-asserts arguments it
made previously. Those arguments are no more persuasive now than they were prior
to the Board's decision. Accordingly, the motion is denied.

        Finally, in its response to the motion for reconsideration, the government
requests that the Board decide that the common law of bailment does not apply to this
appeal (gov't br. at 1). The Board declined to do so because it was unnecessary to the
result. As is explained in the decision (15-1 BCA, 36, 174 at 176,513), International
Automotriz failed to prove damages under any of the potentially-applicable legal
standards.

      Dated: 4 February 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals



                                                 Jco~
I concur

    ~
  /ff~
MAfu       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59665, Appeal of
International Automotriz, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             3